Exhibit 10.3

CHITTENDEN CORPORATION

BOARD OF DIRECTORS RESOLUTION

At a Board of Directors (the “Board”) meeting held on January 16, 2002, and at
which a quorum was present and acting throughout, the Board hereby authorizes
Chittenden Corporation (the “Employer”) to take the following actions:

 

1. To adopt an amended and restated Tax-Free Spending Account document,
effective January 1, 2000, as attached hereto. Such document reflects:

 

  (a) increased contribution limit in the Health Care Spending Account from
$1,500 to $2,000 ($2,500 for employees of Bank of Western Massachusetts);

 

  (b) the participation of the Pomerleau Agency, effective January 1, 1998;

 

  (c) the participation of the Bank of Western Massachusetts, effective
January 1, 1999;

 

  (d) the participation of Flagship Bank and Trust Company, effective January 1,
2000;

 

  (e) legislative changes required under the Family and Medical Leave Act of
1993; and

 

  (f) modifications made as a result of new change in status regulations.



--------------------------------------------------------------------------------

2. To adopt an amended and restated Incentive Savings and Profit Sharing Plan
document, and Pension Account Document, effective January 1, 1994 and January 1,
1992, respectively, as attached hereto. Such documents reflect:

 

  (a) legislative (“GUST”) changes as required under:

 

  (i) the Retirement Protection Act of 1994;

 

  (ii) the Family and Medical Leave Act of 1993;

 

  (iii) the Small Business Jobs Protection Act of 1996; and

 

  (iv) the Taxpayer Relief Act of 1997.

 

  (b) Clarifying language to limit compensation under the plans to such amounts
as permitted under the Economic Growth and Tax Relief Reconciliation Act of 2001
on a prospective basis only; and

 

  (c) the participation of Vermont Financial Services Corporation.

 

3. To submit the Incentive Savings and Profit Sharing Plan and the Pension
Account Plan to the Internal Revenue Service for a determination letter by the
end of the GUST remedial amendment period, February 28, 2002.

 

4. The Board authorizes the Employer or its duly authorized delegate to take
whatever action it deems necessary and appropriate to effect the terms of this
Resolution.

 

2.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Board has caused this instrument to be executed by its
officer duly authorized and its corporate seal to be hereunto affixed, as of the
16th day of January, 2002.

 

CHITTENDEN CORPORATION By:   /s/ F. Sheldon Prentice

 

ATTEST:     (Corporate Seal)

 

3.



--------------------------------------------------------------------------------

CHITTENDEN CORPORATION

BOARD OF DIRECTORS RESOLUTION

WHEREAS, Chittenden Corporation (the “Employer”) has acquired Ocean National
Bank “ONB”) effective February 28, 2002; and

WHEREAS, the Employer wishes to integrate ONB employees into Chittenden
Corporation Pension Account Plan (the “Pension Plan”), the Chittenden
Corporation Incentive Savings and Profit Sharing Plan (the “Savings Plan”), and
the Chittenden Corporation Tax-Free Spending Account Plan (the “Spending Account
Plan”); and

WHEREAS, the ONB Board of Directors has authorized the merger of the ONB
Retirement Savings Plan (the “ONB Plan”) into the Savings Plan and the
participation of ONB employees in the Pension Plan and the Spending Account
Plan;

NOW, THEREFORE, the Board, at a meeting held on June 19, 2002, and at which a
quorum was present and acting throughout, hereby authorizes the Employer to take
the following action:

 

  1. To authorize ONB as a Participating Employer under the Pension Plan
effective July 1, 2002. Employees of ONB shall be eligible for membership in the
Pension Plan effective July 1, 2002. The determination of ONB employee’s
eligibility for participation, eligibility for retirement income and the amount
of retirement income shall include all service with ONB which would have been
considered service for such purposes in accordance with the provisions of the
Pension Plan.

 

1.



--------------------------------------------------------------------------------

  2. To authorize ONB as a participating Employer under the Spending Account
Plan effective July 1, 2002. Employees of ONB shall be eligible to participant
under the Spending Account Plan on and after My 1, 2002, in accordance with the
provisions thereof.

 

  3. To authorize (a) ONB as a Participating Employer under the Savings Plan and
(b) the merger of the ONB Plan into the Savings Plan effective July 1, 2002, in
accordance with the further provisions of this Resolution.

 

  4. All account balances held under the ONB Plan which are attributable to
employees, terminated vested employees, retirees, and beneficiaries under such
plan shall be transferred to the Savings Plan on or about July 1, 2002.

 

  5. As of July 1, 2002, each employee, terminated vested employee, retiree, and
beneficiary of the ONB Plan shall be entitled to a benefit under the Savings
Plan equal to the benefit he would have been entitled to under the ONB Plan
immediately prior to July 1, 2002, as if the ONB Plan had then terminated, in
accordance with Section 401 (a)(12) of the Internal Revenue Code of 1986 (the
“Code”).

 

  6. Employees who are participants in the ONB Plan immediately prior to July 1,
2002, shall become Participants of the Savings Plan on July 1, 2002, provided
they are Employees as of such date. Each other employee of ONB shall become a
Participant of the Savings Plan upon satisfaction of the participation
requirements set forth in Article II of the Savings Plan.

 

  7. All amounts transferred from the ONB Plan to the Savings Plan shall be
similarly invested in the available investment funds under the Savings Plan that
have the same underlying investment objectives as the investment funds offered
under the ONB Plan, in accordance with procedures established by the Employer.
Such investments shall be made effective on or around July 1, 2002, to the
extent administratively possible.



--------------------------------------------------------------------------------

  8. Service to determine an Employee’s eligibility for participation and for
determining vesting percentages under the Savings Plan shall include all such
service credited to such Employee under the ONB plan, as determined on June 30,
2002.

 

  9. In the event that a participant or beneficiary of the ONB Plan is receiving
or is entitled to receive future benefit payments from the ONB Plan as of
June 30, 2002, any such benefit payments due on or after July 1, 2002 shall be
paid from the Savings Plan.

 

  10. To the extent required by Section 411(d)(6) of the Code and regulations
thereunder, the benefits, rights and features of accounts transferred from the
ONB Plan shall be preserved and maintained under the Savings Plan in accordance
with the provisions of the Savings Plan.

 

  11. Unless specifically indicated otherwise, the terms of the Savings Plan
shall apply to all Employees, Participants, Former Participants, Beneficiaries,
and their accounts that are transferred from the ONB Plan to the Savings Plan.

 

  12. The Employer or its duly authorized delegate is authorized to take
whatever action it deems necessary and appropriate to effect the terms of this
Board Resolution, including, but not limited to, adopting plan amendments and
making changes as may be necessary to this resolution or such amendments in
order to maintain the qualified status of the Savings Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Board of Directors has caused this instrument to be
executed by its officer duly authorized and its corporate seal to be hereunto
affixed, as of the 15 day of May, 2002.

 

CHITTENDEN CORPORATION By:   /s/ F. Sheldon Prentice

 

ATTEST: /s/ Eugenie J. Fortin (Corporate Seal)



--------------------------------------------------------------------------------

AMENDMENT NUMBER ONE

TO THE

CHITTENDEN PENSION ACCOUNT PLAN

(As Amended and Restated Effective January L 1997)

WHEREAS, Chittenden Corporation (the “Principal Employer”) established the
Chittenden Pension Account Plan (the “Plan”); and

WHEREAS, Section 14.1 of the Plan permits the Principal Employer to amend the
Plan by means of a resolution of the Board of Directors (the “Board”); and

WHEREAS, the Board has authorized the amendment of the Plan to authorize the
participation of employees of Ocean National Bank;

NOW, THEREFORE, the Plan is amended as follows, effective January 1, 2002:

 

  1. Section 2.1, “Membership”, shall be amended by adding the following
paragraph (h) to the end thereof:

 

  “(h) Notwithstanding the foregoing, an Employee who is employed by Ocean
National Bank shall be eligible for membership hereunder on and after July 1,
2002, only upon satisfaction of the membership requirements set forth in
paragraph (b) above.”

 

  2. Section 2.2, “Participation Service”, shall be amended by adding the
following paragraph (h) to the end thereof:

 

  “(h)

Effective July 1, 2002, Employees who are employed by Ocean National Bank as of
June 30, 2002, and who continue as Employees on July 1, 2002, shall receive
credit for any service with Ocean National Bank that

 

1.



--------------------------------------------------------------------------------

 

would be considered Participation Service in accordance with the provision of
this Section 2.2.”

 

  3. Section 2.3, “Eligibility Service”, shall be amended by adding the
following paragraph (n) to the end thereof:

 

  “(n) Notwithstanding anything herein to the contrary, an Employee who was an
employee of Ocean National Bank before it was acquired by the Employer shall
receive credit for purposes of this Section 2.3 for any service with Ocean
National Bank which would have been considered Eligibility Service in accordance
with paragraph (a) of this Section 2.3.”

 

  4. Section 2.4, “Benefit Service”, shall be amended by adding the following
paragraph (o) to the end thereof:

 

  “(o) An Employee who is employed by Ocean National Bank who becomes a Member
of this Plan, shall receive credit for purposes of this Section 2.4 for all
service with Ocean National Bank which would have been considered Benefit
Service in accordance with paragraphs (a) and (b) of this Section 2.4.”

 

  5. Appendix A, “Service and Benefits for Employees of Acquired Companies”,
shall be amended by adding the following to the end thereof:

 

    

Earliest Possible Service Date

Former Company

  

Eligibility Date

  

Benefit Service

Ocean National Bank

  

See Section 2.3

  

See Section 2.4”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Principal Employer has caused this amendment to be
executed by its officer thereunto duly authorized and its corporate seal to be
hereunto affixed as of the 15 day of May, 2002.

 

CHITTENDEN CORPORATION By:   /s/ F. Sheldon Prentice

 

ATTEST: /s/ Eugenie J. Fortin (Corporate Seal)



--------------------------------------------------------------------------------

CHITTENDEN CORPORATION

BOARD OF DIRECTORS RESOLUTION

WHEREAS, Chittenden Corporation (the “Employer”) heretofore adopted the
Chittenden Corporation Pension Account Plan (the “Pension Plan”) and the
Chittenden Corporation Incentive Savings and Investment Plan (the “Savings
Plan”); and

WHEREAS, the Employer wishes to amend the Pension Plan and the Savings Plan to
comply with recent legislation affecting such Plans and to make other minor
changes to the Plans for the benefit of participants (e.g., immediate vesting
and eligibility under the Saving Plan);

NOW, THEREFORE, the Board of Directors (the “Board”) at a meeting held on
July 17, 2002, and at which a quorum was present and acting throughout, hereby
authorizes the Employer to amend the Pension and Savings Plans as follows:

 

  1. To amend the Pension and Savings Plans to comply with the applicable
requirements of the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”). Such changes include:

 

  (a) increasing the maximum permissible annual benefits and contributions
limitations under Internal Revenue Code Section 415;

 

  (b) modifying adjustments to be made under the Pension Plan with respect to
the annual plan benefits limitation under Internal Revenue Code Section 415 in
the case of commencement of Plan benefits at ages other than normal retirement
age;

 

  (c) modifying the Pension and Savings Plan provisions relative to the
determination of top-heavy status and minimum benefit and/or contribution
requirements, as applicable;



--------------------------------------------------------------------------------

  (d) expanding the direct rollover rules under the Plans to reflect the
increased portability of plan benefits to a wider variety of retirement plans;

 

  (e) accepting rollovers from Internal Revenue Code Section 403(b) and 457
plans to the Savings Plan;

 

  (f) reducing the suspension period following hardship withdrawals under the
Savings Plan from 12 months to six months and eliminating the post-hardship
withdrawal limit on pre-tax contributions in the Plan year following the year of
the hardship withdrawal;

 

  (g) eliminating the multiple-use test for annual nondiscrimination testing
purposes under the Savings Plan; and

 

  (h) repeal of the same desk rule which permits distributions from the Savings
Plan to employees who are separated from employment with Chittenden as a result
of an acquisition.

 

  2. To further amend the Pension Plan to update the mortality table issued by
the Internal Revenue Service for the purposes of determining minimum lump sum
benefits and adjustments to the maximum annual benefits.

 

  3. To further amend the Savings Plan to allow for immediate Plan eligibility
and vesting and to increase the pre-tax contribution deferral opportunity under
such Plan from 16% to 26%.

 

  4. To further amend the Pension Plan and Savings Plan to reflect final
Department of Labor regulations on benefit claims and appeals procedures.

 

  5. To further amend the Pension Plan to update applicable provisions relative
to the calculation of minimum distribution benefits.

 

  6.

The Employer or its duly authorized delegate is authorized to take whatever
action it deems necessary and appropriate to effect the terms of this Board
Resolution,



--------------------------------------------------------------------------------

 

including, but not limited to, adopting the Plan amendments and making changes
as may be necessary to this Resolution or such amendments in order to maintain
the qualified status of the Pension Plan and Savings Plan.

IN WITNESS WHEREOF, the Board has caused this instrument to be executed by its
officer duly authorized and its corporate seal to be hereunto affixed, as of the
17th day of July, 2002.

 

CHITTENDEN CORPORATION By:   /s/ F. Sheldon Prentice

 

ATTEST: /s/ Eugenie J.Fortin (Corporate Seal)



--------------------------------------------------------------------------------

AMENDMENT NUMBER TWO

TO THE

CHITTENDEN PENSION ACCOUNT PLAN

(As Amended and Restated Effective January 1, 1997)

WHEREAS, Chittenden Corporation (the “Principal Employer”) established the
Chittenden Pension Account Plan (the “Plan”); and

WHEREAS, Section 14.1 of the Plan permits the Principal Employer to amend the
Plan by means of a resolution of the Board of Directors (the “Board”); and

WHEREAS, the Board has authorized the amendment of the Plan to comply with the
applicable requirements of the Economic Growth and Tax Relief Reconciliation Act
of 2001 (“EGTRRA”) and other recent legislation;

NOW, THEREFORE, the Plan is amended as follows, effective January 1, 2002:

 

  1. The Preamble to the Plan shall be amended by adding the following paragraph
after the third paragraph thereof:

“Effective January 1, 2002, the Plan is hereby amended to reflect certain
provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”). This amendment is intended as good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and
guidance issued thereunder. This EGTRRA amendment shall supersede the provisions
of the Plan to the extent those provisions are inconsistent with the provisions
of this amendment.”

 

1.



--------------------------------------------------------------------------------

  2. Section 1.2, “Actuarial Equivalent”, shall be amended by adding the
following paragraph to the end thereof:

“This paragraph shall apply to distributions with payment dates on or after
January 1, 2003. Notwithstanding any other provisions to the contrary, the
applicable mortality table used for adjusting any benefit or limitation under
Code Section 415(b)(2)(B), (C), or (D) as referenced in Section 4.4 of the Plan
and the applicable mortality table used for the purposes of satisfying the
requirements of Code Section 417(e) is the table prescribed in Internal Revenue
Service Ruling 2001-62.”

 

  3. Section 4.4, “Maximum Overall Benefit”, shall be amended by replacing
subparagraph (a)(ii) with the following:

 

  “(ii) $160,000 (as adjusted effective January 1 of each year under Code
Section 415(d) in such manner as the Secretary of the Treasury shall
prescribe).”

 

  4. Section 4.4, “Maximum Overall Benefit”, shall be amended by replacing
subparagraph (a)(iii) with the following:

 

  “(iii)

In the case where benefits commence prior to the Member’s attainment of age 62,
the dollar limitation in subparagraph (ii) above applicable to the Member at
such earlier age is an annual benefit payable in the form of a straight life
annuity beginning at an earlier age that is the actuarial equivalent of the
dollar limitation above (adjusted under subparagraph (vi) below if required).
The dollar limitation in subparagraph (ii) above, applicable at an age prior to
age 62 is determined as the lesser of (A) the actuarial equivalent (at such age)
of the dollar limitation computed using the underlying interest rate used to
determine the reduction for early payment under Section 10.1 and mortality table
(or other tabular factor) specified in Section 1.2 and (B) the actuarial
equivalent (at such age) of the dollar limitation computed using a 5% interest
rate and the



--------------------------------------------------------------------------------

 

applicable mortality table as defined in Section 1.2 of the Plan. Any decrease
in the dollar limitation determined in accordance with this subparagraph
(iii) shall not reflect a mortality decrement if benefits are not forfeited upon
the death of the Member.”

 

  5. Section 4.4, “Maximum Overall Benefit”, shall be amended by replacing
subparagraph (a)(iv) with the following:

 

  “(iv) In the case where benefits commence after the Member attains age 65, the
dollar limitation in subparagraph (ii) above applicable to the Member at the
later age is the annual benefit payable in the form of a straight life annuity
beginning at the later age that is actuarially equivalent to the dollar
limitation applicable to the participant at age 65 (adjusted under subparagraph
(vi) below, if required). The actuarial equivalent of the dollar limitation
applicable at an age after age 65 is determined as the lesser of the actuarial
equivalent (at such age) of the dollar limitation computed using (A) the
interest rate and mortality table (or other tabular factor) specified in
Section 1.2 of the Plan and (B) a five percent interest rate assumption and the
applicable mortality table as defined in Section 1.2 of the Plan. For these
purposes, mortality between age 65 and the age at which benefits commence shall
be ignored.”



--------------------------------------------------------------------------------

  6. Section 4.4, “Maximum Overall Benefit”, shall be amended by replacing
subparagraph (a)(ix) with the following:

 

  “(ix) Except in the case where a benefit is payable pursuant to
Section 10.1(b)(i), or pursuant to Section 10.3 with the Member’s Spouse as the
Beneficiary, if a benefit is payable in a form other than a life annuity, or if
the Employee contributes to the Plan or makes rollover contributions (as defined
in Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16)), the
determination as to whether the limitations of this Section 4.4 has been
satisfied, shall be made in accordance with regulations prescribed by the
Secretary of the Treasury by adjusting such benefit so that it is equivalent to
the benefit in the form of a life annuity or the 50% joint and survivor form.
Such adjustments shall be made on the basis of the interest rate and mortality
table (or other tabular factor) specified in Section 1.2.”

 

  7. Section 6.2, “Postponed Retirement Benefit”, shall be amended by adding the
following to the end of paragraph (e) thereof:

“With respect to distributions under the Plan made for calendar years beginning
on or after January 1, 2002, the Plan will apply the minimum distribution
requirements of Code Section 401(a)(9) in accordance with the regulations under
Code Section 401(a)(9) that were proposed on January 12, 2001, notwithstanding
any provision of the Plan to the contrary. This amendment shall continue in
effect until the end of the last calendar year beginning before the effective
date of final regulations under Code Section 401(a)(9) or such other date as may
be specified in guidance published by the Internal Revenue Service.”



--------------------------------------------------------------------------------

  8. Section 10.8, “Direct Rollovers From the Plan”, shall be amended in its
entirety and shall read as follows:

 

  “10.8 Direct Rollover From the Plan. If any Plan distribution is an ‘eligible
rollover distribution’ as defined in Code Section 402, a Member (or surviving
Spouse) may elect at the time and in the manner prescribed by the Plan
Administrator, to directly rollover the entire amount of such distribution to
one of the following or any other program deemed to be an eligible retirement
plan under Code Section 402: a retirement plan qualified under Code
Section 401(a), an individual retirement annuity described in Code
Section 408(b), or an individual retirement account described under Code
Section 408(a), or an annuity contract described in Code Section 403(b) or an
eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan.

For purposes of this Section, the direct rollover rights of the Member shall
also apply to the Spouse or former Spouse of the Member who is the alternate
payee under a qualified domestic relations order, as defined in Code
Section 414(p).”

 

  9. Section 16.3, “Minimum Benefit Provisions,” shall be amended by adding the
following paragraph to the end thereof:

“For Plan Years beginning after December 31, 2001, for purpose of satisfying the
minimum benefit requirements of Code Section 416(c)(1), in determining years of
Eligibility Service, any service with the Employer shall be disregarded to the
extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of Code Section 410(b)) no Key Employee or no former Key
Employee.”



--------------------------------------------------------------------------------

  10. Section 16.5, “Top-Heavy Plan Definition”, shall be amended by replacing
subparagraph f(ii) thereof with the following:

 

  “(ii) The present values of Accrued Benefits and the amounts of account
balances of an Employee as of the determination date shall be increased by the
distributions made with respect to the Employee under the Plan and any plan
aggregated with the Plan under Code Section 416(g)(2) during the 1-year period
ending on the determination date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the
case of a distribution made for a reason other than separation from service,
death, or disability, this provision shall be applied by substituting ‘5-year
period’ for ‘1-year period.’ The Accrued Benefits and accounts of any individual
who has not performed services for the Employer during the 1-year period ending
on the determination date shall not be taken into account.”

 

  11. Section 16.6, “Key Employee”, shall be amended in its entirety and shall
read as follows:

 

  “16.6 Key Employee. Key Employee means an Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the determination date was an officer of the Employer having annual
compensation greater than $130,000 (as adjusted under Code Section 416(i)(l) for
Plan Years beginning after December 31, 2002), a five-percent owner of the
Employer, or a one-percent owner of the Employer having annual compensation of
more than $150,000. For this purpose, annual compensation means compensation
within the meaning of Code Section 415(c)(3). The determination of who is a Key
Employee will be made in accordance with Code Section 416(i)(l) and the
applicable regulations and other guidance of general applicability issued
thereunder.”



--------------------------------------------------------------------------------

  12. Section 16.7, “Non-Key Employee”, shall be amended by deleting the second
sentence thereof.

 

  13. Section 11.4, “Benefit Claims Procedures”. Shall be amended by adding the
following to the end thereof:

“Notwithstanding the foregoing, the Plan shall comply with any subsequent claim
and appeals regulations to the extent required by law. Effective January 1,
2002, the Plan’s procedures for the denial of claims and for any appeal of such
denials for benefits under this Plan shall be set forth in a separate document
or in the Summary Plan Description for this Plan. Such procedures shall comply
with ERISA Section 503 and attendant regulations thereunder to the extent
required by law.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Principal Employer has caused this amendment to be
executed by its officer thereunto duly authorized and its corporate seal to be
hereunto affixed as of the 17th day of July, 2002.

 

CHITTENDEN CORPORATION By:   /s/ F. Sheldon Prentice

 

ATTEST: /s/ Eugenie J. Fortin (Corporate Seal)



--------------------------------------------------------------------------------

CHITTENDEN CORPORATION

BOARD OF DIRECTORS RESOLUTION

WHEREAS, Chittenden Corporation (the “Employer”) has acquired Maine Bank & Trust
Company (“MBT”) effective March 30, 2001; and

WHEREAS, the Employer wishes to integrate MBT employees into the Chittenden
Corporation Pension Account Plan (the “Pension Plan”) and the Chittenden
Corporation Incentive Savings and Profit Sharing Plan (the “Savings Plan”); and

WHEREAS, the MBT Board of Directors has authorized the merger of the Maine
Bank & Trust Company 401(k) Profit Sharing Plan (the “MBT Plan”) into the
Savings Plan and the participation of MBT employees in the Pension and Savings
Plans; and

WHEREAS, the Employer wishes to amend the Savings Plan to permit “catch-up
contributions” by eligible employees;

NOW, THEREFORE, the Board, at a meeting held on November 20, 2002, and at which
a quorum was present and acting throughout, hereby authorizes the Employer to
take the following action:

 

  1. To authorize MBT as a Participating Employer under the Pension Plan
effective January 1, 2003. Employees of MBT shall be eligible for membership in
the Pension Plan effective January 1, 2003 in accordance with the further
provisions of this Resolution.



--------------------------------------------------------------------------------

  2. Individuals who are employed by MBT as of December 31, 2002, and who
continue as Employees of Chittenden Corporation on January 1, 2003, shall
receive credit for MBT service for purposes of determining eligibility for
participation in the Pension Plan. The determination of MBT employee’s
eligibility for retirement income and the amount of retirement income shall
include all service with MBT which would have been considered service for such
purposes in accordance with the provisions of the Pension Plan.

 

  3. To authorize (a) MBT as a Participating Employer under the Savings Plan and
(b) the merger of the MBT Plan into the Savings Plan effective January 1, 2003,
in accordance with the further provisions of this Resolution.

 

  4. All account balances held under the MBT Plan which are attributable to
employees, terminated vested employees, retirees, and beneficiaries under such
plan shall be transferred to the Savings Plan on or about January 1, 2003.

 

  5. As of January 1, 2003, each employee, terminated vested employee, retiree,
and beneficiary of the MBT Plan shall be entitled to a benefit under the Savings
Plan equal to the benefit he would have been entitled to under the MBT Plan
immediately prior to January 1, 2003, as if the MBT Plan had then terminated, in
accordance with Section 401(a)(12) of the Internal Revenue Code of 1986 (the
“Code”).

 

  6. Employees who are participants in the MBT Plan immediately prior to
January 1, 2003, shall become Participants of the Savings Plan on January 1,
2003, provided they are Employees as of such date. Each other employee of MBT
shall become a Participant of the Savings Plan upon satisfaction of the
participation requirements set forth in Article II of the Savings Plan.

 

  7.

All amounts transferred from the MBT Plan to the Savings Plan shall be similarly
invested in the available investment funds under the Savings Plan that have the
same underlying investment objectives as the investment funds offered under the
MBT Plan, in accordance with procedures established by the Employer. Such
investments



--------------------------------------------------------------------------------

 

shall be made effective on or around January 1, 2003, to the extent
administratively possible.

 

  8. Service to determine an Employee’s eligibility for participation and for
determining vesting percentages under the Savings Plan shall include all such
service credited to such Employee under the MBT plan, as determined on
December 31, 2002.

 

  9. In the event that a Participant or Beneficiary of the MBT Plan is receiving
or is entitled to receive future benefit payments from the MBT Plan as of
December 31, 2002, any such benefit payments due on or after January 1, 2003
shall be paid from the Savings Plan.

 

 

10.

The installment form of payment available under the MBT Plan shall be maintained
with respect to distributions made on behalf of MBT employees which commence
prior to March 1, 2003. Effective March 1, 2003, such installment form of
payment shall be eliminated with respect to distributions which commence on or
after February 28, 2003. Notwithstanding the foregoing, in accordance with IRS
regulations issued under Code Section 411(d)(6), in no event shall the
elimination of such optional form of payment apply to any distribution which
commences earlier than the 90th day after a Participant, Former Participant, or
Beneficiary receives a summary of material modifications describing this change
in payment options.

 

  11. To the extent required by Section 41 l(d)(6) of the Code and regulations
thereunder, the benefits, rights and features of accounts transferred from the
MBT Plan shall be preserved and maintained under the Savings Plan in accordance
with the provisions of the Savings Plan.

 

  12. Unless specifically indicated otherwise, the terms of the Savings Plan
shall apply to all Employees, Participants, Former Participants, Beneficiaries,
and their accounts that are transferred from the MBT Plan to the Savings Plan.

 

  13.

To authorize the future amendment of the Savings Plan to provide for “catch-up
contributions” for eligible Employees, in accordance with and subject to the



--------------------------------------------------------------------------------

 

applicable provisions of the Code Section 414(v) and the Economic Growth and Tax
Relief Reconciliation Act of 2001, for Plan Years beginning on and after
January 1, 2003.

 

  14. The Employer or its duly authorized delegate is authorized to take
whatever action it deems necessary and appropriate to effect the terms of this
Board Resolution, including, but not limited to, adopting plan amendments and
making changes as may be necessary to this resolution or such amendments in
order to maintain the qualified status of the Pension and/or Savings Plan.

IN WITNESS WHEREOF, the Board of Directors has caused this instrument to be
executed by its officer duly authorized and its corporate seal to be hereunto
affixed, as of the 20th day of November, 2002.

 

CHITTENDEN CORPORATION By:   /s/ Paul A. Perrault

 

ATTEST: /s/ F. Sheldon Prentice (Corporate Seal)



--------------------------------------------------------------------------------

AMENDMENT NUMBER THREE

TO THE

CHITTENDEN PENSION ACCOUNT PLAN

(As Amended and Restated Effective January 1, 1997)

WHEREAS, Chittenden Corporation (the “Trincipal Employer”) established the
Chittenden Pension Account Plan (the “Plan”); and

WHEREAS, Section 14.1 of the Plan permits the Principal Employer to amend the
Plan by means of a resolution of the Board of Directors (the “Board”); and

WHEREAS, the Board has authorized the amendment of the Plan to permit the
participation of employees of Maine Bank & Trust Company;

NOW, THEREFORE, the Plan is amended as follows, effective January 1, 2003:

 

  1. Section 2.1, “Membership”, shall be amended by deleting paragraph
(g) thereof and replacing it with the following:

 

  “(g) Notwithstanding the foregoing, an Employee who is employed by Maine
Bank & Trust Company shall be eligible for membership hereunder on and after
January 1,2003, only upon satisfaction of the membership requirements set forth
in paragraph (b) above.”

 

  2. Section 2.2, “Participation Service”, shall be amended by adding the
following paragraph (i) to the end thereof:

 

  “(i)

Effective January 1, 2003, Employees who are employed by Maine Bank & Trust
Company as of December 31, 2002, and who continue as Employees of the Employer
on January 1, 2003, shall receive credit for any service with Maine Bank & Trust
Company that would be



--------------------------------------------------------------------------------

 

considered Participation Service in accordance with the provision of this
Section 2.2.”

 

  3. Section 2.4, “Benefit Service”, shall be amended by deleting paragraph
(1) thereof and replacing it with the following:

 

  “(1) An Employee who is employed by Maine Bank & Trust Company and who becomes
a Member of this Plan, shall receive credit for purposes of this Section 2.4 for
all service with Maine Bank & Trust Company which would have been considered
Benefit Service in accordance with paragraphs (a) and (b) of this Section 2.4.”

 

  4. Appendix A, “Service and Benefits for Employees of Acquired Companies”,
shall be amended by adding the following to the end thereof:

 

    

Earliest Possible Service Date

Former Company

  

Eligibility Date

  

Benefit Service

Maine Bank & Trust Company

   See Section 2.3    See Section 2.4”

IN WITNESS WHEREOF, the Principal Employer has caused this amendment to be
executed by its officer thereunto duly authorized and its corporate seal to be
hereunto affixed as of the 20th day of November, 2002.

 

CHITTENDEN CORPORATION By:   /s/ Paul A. Perrault

 

ATTEST: /s/ F. Sheldon Prentice (Corporate Seal)



--------------------------------------------------------------------------------

CHITTENDEN CORPORATION

BOARD OF DIRECTORS RESOLUTION

WHEREAS, Chittenden Corporation (the “Employer”) and Granite State Bankshares,
Inc. have entered into an Agreement and Plan of Merger dated as of November 7,
2002; and

WHEREAS, the Granite State Bankshares, Inc. 40I(k) Plan (the “Granite 401(k)
Plan”) shall be frozen as of the date of closing (the “Close Date”), and no
further contributions will be permitted to the Granite 401(k) Plan; and

WHEREAS, the Granite State Bankshares, Inc. Employees Stock Ownership Plan (the
“Granite ESOP”) has been terminated effective February 1, 2003; and

WHEREAS, Granite State Bankshares, Inc. is a holding company for Granite Bank
and GSBI Insurance Group, Inc.; and

WHEREAS, the Employer wishes to provide for the participation of Granite Bank
and GSBI Insurance Group, Inc. employees in the Chittenden Corporation Incentive
Savings and Profit Sharing Plan (the “Chittenden Savings Plan”) as of the day
after the Close Date; and

WHEREAS, the Employer wishes to permit Granite Bank and GSBI Insurance Group,
Inc. employees to continue participation in the Retirement Plan of Granite State
Bankshares, Inc. in RSI Retirement Trust (the “Granite Pension Plan”) on and
after the Close Date; and

WHEREAS, Granite Bank and GSBI Insurance Group, Inc. employees shall not be
considered employees eligible for participation in the Chittenden Corporation
Pension Account Plan (the “Chittenden Pension Plan”);

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the Board, at a meeting held on February         , 2003, and at
which a quorum was present and acting throughout, hereby authorizes the Employer
to take the following action:

 

  1. To preclude the participation of Granite Bank and GSBI Insurance Group,
Inc. employees in the Chittenden Pension Plan on and after the Close Date.

 

  2. To authorize Granite Bank and GSBI Insurance Group, Inc. as Participating
Employers under the Chittenden Savings Plan effective the day after the Close
Date. Employees of Granite Bank and GSBI Insurance Group, Inc. shall be eligible
for membership in the Chittenden Savings Plan effective the day after the Close
Date in accordance with the further provisions of this Resolution.

 

  3. Employees who are participants in the Granite 401(k) Plan as of the Close
Date, shall become Participants of the Chittenden Savings Plan on the day after
Close Date, provided they are Employees as of such date. Each other employee of
Granite Bank and GSBI Insurance Group, Inc. shall become a Participant of the
Chittenden Savings Plan upon satisfaction of the participation requirements set
forth in Article II of the Savings Plan.

 

  4. No account balances held under the Granite 401(k) Plan as of the Close Date
shall be transferred to the Chittenden Savings Plan. Such account balances shall
be maintained under the Granite 401(k) Plan in accordance with the provisions
thereof.

 

2



--------------------------------------------------------------------------------

  5. Unless specifically indicated otherwise, the terms of the Chittenden
Savings Plan shall apply to all employees of Granite Bank and GSBI Insurance
Group, Inc. with respect to benefits earned thereunder.

 

  6. The Employer or its duly authorized delegate is authorized to take whatever
action it deems necessary and appropriate to effect the terms of this Board
Resolution, including, but not limited to, adopting plan amendments and making
changes as may be necessary to this resolution or such amendments in order to
maintain the qualified status of the Chittenden Pension and/or Chittenden
Savings Plan.

IN WITNESS WHEREOF, the Board of Directors has caused this instrument to be
executed by its officer duly authorized and its corporate seal to be hereunto
affixed, as of the 19 day of February, 2003.

 

CHITTENDEN CORPORATION

By:

  /s/ F. Sheldon Prentice  

 

ATTEST: /s/ Eugenie J. Fortin

(Corporate Seal)

 

3



--------------------------------------------------------------------------------

AMENDMENT NUMBER FOUR

TO THE

CHITTENDEN CORPORATION PENSION ACCOUNT PLAN

(As Amended and Restated Effective January 1, 1997)

WHEREAS, Chittenden Corporation (the “Principal Employer”) established the
Pension Account Plan (the “Plan”); and

WHEREAS, Section 14.1 of the Plan permits the Principal Employer to amend the
Plan by means of a resolution of the Board of Directors (the “Board”); and

WHEREAS, the Principal Employer has entered into an Agreement and Plan of Merger
dated November 7, 2002 with Granite State Bankshares, Inc.; and

WHEREAS, Granite State Bankshares, Inc. is a holding company for Granite Bank
and GSBI Insurance Group, Inc.; and

WHEREAS, the Board has authorized the amendment of the Plan to specifically
preclude the participation of Granite State Bankshares, Inc. employees in the
Plan in recognition of their continued participation in the Retirement Plan of
Granite State Bankshares, Inc. in RSI Retirement Trust in accordance with its
Resolution attached hereto;

NOW, THEREFORE, the Plan is amended as follows, effective as of the date of
closing (the “Close Date”):

 

  1. Section 2.1, “Membership”, shall be amended by adding the following
paragraph (h) at the end thereof:

 

  “(h) Notwithstanding the foregoing, an Employee who is employed by Granite
Bank or GSBI Insurance Group, Inc., shall not be eligible for membership
hereunder.”

 

1



--------------------------------------------------------------------------------

  2. Section 2.3, “Eligibility Service”, shall be amended by adding the
following paragraph (o) to the end thereof:

 

  “(o) Notwithstanding anything herein to the contrary, an Employee of the
Employer, who was an employee of Granite State Bankshares, Inc. before it was
acquired by the Employer, shall receive credit for purposes of (Ms Section 2.3
for any service with Granite State Bankshares, Inc. which would have been
considered Eligibility Service in accordance with paragraph (a) of this
Section 2.3.”

 

  3. Section 2.4, “Benefit Service”, shall be amended by adding the following
paragraph (p) to the end thereof:

 

  “(p) An Employee who is employed by Granite Bank or GSBI Insurance Group, Inc.
shall not be eligible to accumulate Benefit Service hereunder.”

IN WITNESS WHEREOF, the Principal Employer has caused this amendment to be
executed by its officer thereunto duly authorized and its corporate seal to be
hereunto affixed as of the 19 day of February, 2003.

 

CHITTENDEN CORPORATION

By:

  /s/ F. Sheldon Prentice  

 

ATTEST: /s/ Eugenie J. Fortin

(Corporate Seal)

 

2



--------------------------------------------------------------------------------

CHITTENDEN CORPORATION

BOARD OF DIRECTORS RESOLUTION

FOR THE

CHITTENDEN PENSION ACCOUNT PLAN

WHEREAS, Chittenden Corporation (the “Principal Employer”) heretofore adopted
the Chittenden Pension Account Plan (the “Plan”); and

WHEREAS, Article XIV permits the Principal Employer to amend the Plan by
resolution of the Board of Directors (the “Board”) from time to time; and

WHEREAS, the Principal Employer has acquired Granite State Bankshares, Inc.
(“Granite Bank”) effective February 28, 2003; and

WHEREAS, the Principal Employer wishes to permit the participation of Granite
Bank employees in this Plan; and

WHEREAS, the Board previously executed a resolution authorizing the merger of
The Retirement Plan of Granite State Bankshares, Inc. in RSI Retirement Trust
(the “Granite Plan”) into the Plan, effective January 1, 2004; and

WHEREAS, the Board has subsequently been made aware of certain administrative
issues with respect to the Granite Plan which preclude the merger from occurring
effective January 1, 2004; and

WHEREAS, the Granite Plan is in the process of filing an application for a
favorable determination letter from the IRS;



--------------------------------------------------------------------------------

NOW, THEREFORE, the Board, at a meeting held on November 19, 2003 and at which a
quorum was present and acting throughout, hereby authorizes the Principal
Employer to take the following action:

 

  1. To rescind the Board resolution and Amendment Number Five previously
executed on October 15, 2003 in their entirety.

 

  2. To permit the participation of Granite Bank Employees in this Plan,
effective January 1, 2004 as follows:

 

  (a) Employees who are participants of the Granite Plan immediately prior to
January 1, 2004, shall become Members of the Plan on January 1, 2004, provided
they are Employees on such date. Further, any employees of Granite State
Bankshares, Inc. who, as a result of the VCP filing for the Granite Plan which
is under consideration by the Internal Revenue Service, are retroactively deemed
to be participants of the Granite Plan, shall become Members of the Plan on
January 1, 2004, provided they are Employees on such date.

 

  (b) Each other Employee of Granite Bank shall become a Member of the Plan upon
satisfaction of the membership requirements set forth in Article II of the Plan.

 

  3. Service to determine an Employee’s eligibility for participation,
eligibility for retirement income and amount of retirement income in the Plan
shall include all such service credited to such Employee under the terms of the
Granite Plan, as of December 31, 2003.

 

  4.

Beginning January 1, 2004, Annual Pay Credits and Interest Credits will be
credited to a Member’s Cash Balance Account as described in Article III of the
Plan. Active Members of the Granite Plan who meet the Rule of 70 as of
December 31, 2003, and who continue as active Employees on January 1, 2004, will
be entitled to an



--------------------------------------------------------------------------------

 

additional 8% Annual Pay Credit for up to ten years but in no event later than
the 2013 Plan Year or until the Member’s Service Termination Date, if earlier.

 

  5. The Principal Employer or its duly authorized delegate is authorized to
take whatever action is necessary and appropriate to effect the terms of the
Board Resolution, including, but not limited to adopting plan amendments and
making changes as may be necessary to this resolution or such amendments in
order to maintain the qualified status of the Plan.

IN WITNESS WHEREOF, the Board of Directors has caused this instrument to be
executed by its officer duly authorized and its corporate seal to be hereunto
affixed, as of the 19th day of November, 2003.

 

CHITTENDEN CORPORATION

By:

  /s/ F. Sheldon Prentice  

 

ATTEST: /s/ Eugenie J. Fortin (Corporate Seal)



--------------------------------------------------------------------------------

AMENDMENT NUMBER FIVE

TO THE

CHITTENDEN PENSION ACCOUNT PLAN

(As Amended and Restated Effective January 1, 1997)

WHEREAS, Chittenden Corporation (the “Principal Employer”) established the
Chittenden Pension Account Plan (the “Plan”); and

WHEREAS, Section 14.1 of the Plan permits the Principal Employer to amend the
Plan by means of a resolution of the Board of Directors (the “Board”); and

WHEREAS, the Board has authorized the amendment of the Plan to permit the
participation of employees of Granite State Bankshares, Inc.;

NOW, THEREFORE, the Plan shall be amended, as follows, effective January 1,
2004;

 

  1. Section 2.1, “Membership,” shall be amended by adding the following
paragraph (h) to the end thereof:

 

  “(h)

Notwithstanding the foregoing, effective January 1, 2004, an Employee who was a
participant of The Retirement Plan for Granite State Bankshares, Inc. in RSI
Retirement Trust immediately prior to January 1, 2004, shall become a Member of
the Plan on January 1, 2004, provided he is an Employee on such date. Further,
any employees of Granite State Bankshares, Inc. who, as a result of the VCP
filing for The Retirement Plan of Granite State Bankshares, Inc. in RSI
Retirement Trust (the “Granite Plan”), which is under consideration by the
Internal Revenue Service, are retroactively deemed to be participants of the
Granite Plan, shall become Members of the Plan on January 1, 2004, provided they
are Employees on such date. Each other



--------------------------------------------------------------------------------

 

Employee shall become a Member of the Plan upon satisfaction of the membership
requirements set forth in paragraph (b) above.”

 

  2. Section 2.2 , “Participation Service”, shall be amended by adding the
following paragraph (j) to the end thereof:

 

  “(j) Effective January 1, 2004, Employees who were employed by Granite State
Bankshares, Inc. as of December 31, 2003, and who continue as Employees on
January 1, 2004, shall receive credit for purposes of this Section 2.2 for any
service credited under the terms of The Retirement Plan for Granite State
Bankshares, Inc. in RSI Retirement Trust which would have been considered
Participation Service in accordance with this Section 2.2.”

 

  3. Section 2.3, “Eligibility Service”, shall be amended by adding the
following paragraph (n) to the end thereof:

 

  “(n) Notwithstanding anything herein to the contrary, an Employee who was an
employee of Granite State Bankshares, Inc. before it was acquired by the
Employer, shall receive credit for purposes of this Section 2.3 for any service
credited under the terms of The Retirement Plan for Granite State Bankshares,
Inc. in RSI Retirement Trust which would have been considered Eligibility
Service in accordance with paragraph (a) of this Section 2.3.”

 

  4. Section 2.4, “Benefit Service”, shall be amended by adding the following
paragraph (o) to the end thereof:

 

  “(o)

An Employee who was employed by Granite State Bankshares, Inc. on December 31,
2003, and who continues as an Employee on January 1, 2004, shall receive credit
for purposes of this Section 2.4 for all service credited under the terms of The
Retirement Plan



--------------------------------------------------------------------------------

 

for Granite State Bankshares, Inc. in RSI Retirement Trust which would have been
considered Benefit Service in accordance with paragraphs (a) and (b) of this
Section 2.4.”

 

  5. Section 3.3, “Annual Pay Credits”, shall be amended by adding the following
subparagraph (b)(iii):

 

  “(iii) If a Member participated in The Retirement Plan of Granite State
Bankshares, Inc. in RSI Retirement Trust as of December 31, 2003, and is an
Employee and participates in this Plan on January 1, 2004, then such Member
shall be entitled to the additional Annual Pay Credit below if his attained age
plus years of Eligibility Service as of December 31, 2003, equals 70 or more.

Such additional Annual Pay Credit shall be equal to 8% of the Member’s
Compensation for the Plan Year, provided he has completed at least 1,000 Hours
of Service during such Plan Year. The additional 8% Annual Pay Credit will be
credited for up to ten years following the Member’s initial eligibility
therefore (in this case the 2004 Plan Year), but in no event later than the 2013
Plan Year, or until such Member’s Service Termination Date, if earlier.”

IN WITNESS WHEREOF, the Principal Employer has caused this amendment to be
executed this 19th day of November 2003.

 

CHITTENDEN CORPORATION

By:

  /s/ F. Sheldon Prentice  

 

ATTEST: /s/ Eugenie J. Fortin



--------------------------------------------------------------------------------

CHITTENDEN CORPORATION

BOARD OF DIRECTORS RESOLUTION

FOR THE

CHITTENDEN PENSION ACCOUNT PLAN

WHEREAS, Chittenden Corporation (the “Principal Employer”) heretofore adopted
the Chittenden Pension Account Plan (the “Plan”); and

WHEREAS, Article XIV permits the Principal Employer to amend the Plan by
resolution of the Board of Directors (the “Board”) from time to time; and

WHEREAS, the Principal Employer has acquired National Pension Services, Inc.
effective March 29, 2004; and

WHEREAS, the Principal Employer wishes to permit participation in the Plan for
individuals who were employed by National Pension Services, Inc. immediately
prior to the aforementioned acquisition and who become employees of the
Principal Employer as a result of the acquisition;

NOW, THEREFORE, the Board, at a meeting held on April 21, 2004 and at which a
quorum was present and acting throughout, hereby authorizes the Principal
Employer to take the following action:

 

  1. To permit the participation of individuals who were employed by National
Pension Services, Inc. on March 29, 2004 and who become employees of the
Principal Employer as a result of the acquisition to participate in this Plan in
accordance with the following:

 

  (a) Such individuals who become Employees as a result of the aforementioned
acquisition shall have their service with National Pension Services, Inc.
credited under this Plan for purposes of determining their Participation
Service, Eligibility Service and Benefit Service.



--------------------------------------------------------------------------------

  (b) The Opening Balance Credit for individuals described in the preceding
paragraph shall be zero dollars.

 

  2. The Principal Employer or its duly authorized delegate is authorized to
take whatever action is necessary and appropriate to effect the terms of the
Board Resolution, including, but not limited to adopting Plan amendments and
making changes as may be necessary to this resolution or such amendments in
order to maintain the qualified status of the Plan.

IN WITNESS WHEREOF, the Board of Directors has caused this instrument to be
executed by its officer duly authorized and its corporate seal to be hereunto
affixed, as of the 21st day of April, 2004.

 

CHITTENDEN CORPORATION By:   /s/ F. Sheldon Prentice  

 

ATTEST: /s/ Eugenie J. Fortin (Corporate Seal)



--------------------------------------------------------------------------------

AMENDMENT NUMBER SIX

TO THE

CHITTENDEN PENSION ACCOUNT PLAN

Amended and Restated Effective January 1, 1997

(Including Amendments through January 2000)

WHEREAS, Chittenden Corporation (the “Principal Employer”) established the
Pension Account Plan (the “Plan”); and

WHEREAS, Section 14.1 of the Plan permits the Principal Employer to amend the
Plan by means of a resolution of the Board of Directors (the “Board”); and

WHEREAS, the Principal Employer has entered into an agreement whereby the
Principal Employer acquired National Pension Services, Inc. as of March 29,
2004; and

WHEREAS, the Board has authorized the amendment of the Plan to allow individuals
employed by National Pension Services, Inc. as of the date of the aforementioned
acquisition who become employees of the Principal Employer as a result of the
acquisition to participate in the Plan once such individuals satisfy the Plan’s
eligibility requirements, in accordance with its Resolution attached hereto;

NOW, THEREFORE, the Plan is amended as follows, effective as of March 29, 2004:

 

  1. Section 2.2, “Participation Service,” shall be amended by adding the
following paragraph (k) at the end thereof:

 

  “(k) Individuals who were employed by National Pension Services, Inc. on
March 29, 2004 and became Employees of the Employer on March 29, 2004 shall
receive credit for any service with National Pension Services, Inc. that would
be considered Participation Service in accordance with the provision of this
Section 2.2.”

 

1



--------------------------------------------------------------------------------

  2. Section 2.3, “Eligibility Service,” shall be amended by adding the
following paragraph (o) to the end thereof:

 

  “(o) Individuals who were employed by National Pension Services, Inc. on
March 29, 2004 and became Employees of the Employer on March 29, 2004 shall
receive credit for purposes of this Section 2.3 for any service with National
Pension Services, Inc. that would have been considered Eligibility Service in
accordance with paragraph (a) of this Section 2.3.”

 

  3. Section 2.4, “Benefit Service,” shall be amended by adding the following
paragraph (p) to the end thereof:

 

  “(p) Individuals who were employed by National Pension Services, Inc. on
March 29, 2004 and became Employees of the Employer on March 29, 2004 shall
receive credit for purposes of this Section 2.4 for any service with National
Pension Services, Inc. which would have been considered Benefit Service in
accordance with paragraphs (a) and (b) of this Section 2.4.”

 

  4. Appendix A, “Service and Benefits for Employees of Acquired Companies,”
shall be amended by adding the following to the end thereof:

 

     

“Earliest Possible Service Date

Former Company    Eligibility Date    Benefit Service

National Pension Services, Inc.

  

See Section 2.3

  

See Section 2.4”

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Principal Employer has caused this amendment to be
executed by its officer thereunto duly authorized and its corporate seal to be
hereunto affixed as of the 21st day of April 2004.

 

CHITTENDEN CORPORATION

By:

  /s/ F. Sheldon Prentice  

 

ATTEST: /s/ Eugenie J. Fortin (Corporate Seal)

 

3



--------------------------------------------------------------------------------

CHITTENDEN CORPORATION

BOARD OF DIRECTORS RESOLUTION

WHEREAS, Chittenden Corporation (the “Corporation”) heretofore adopted the
Chittenden Incentive Savings and Profit Sharing Plan (the “Savings Plan”), the
Chittenden Pension Account Plan (the “Pension Account Plan”) and the Chittenden
Corporation Tax Free Spending Account Plan (the “TFSA Plan”); and

WHEREAS, Section 13.2 of the Savings Plan, Article XIV of the Pension Account
Plan, and Section 7.12 of the TFSA Plan permit the Corporation to amend the
plans by resolution of the Board of Directors of the Corporation (the “Board”)
from time to time; and

WHEREAS, the Corporation has previously adopted changes to its retirement
program which included freezing the Pension Account Plan effective December 31,
2005 and replacing future benefit accruals under such plan with additional core
contributions under the Savings Plan effective January 1, 2006; and

WHEREAS, the Corporation now wishes to further amend the Savings Plan to add an
Employee Stock Ownership Plan feature effective January 1, 2006; and

WHEREAS, the Corporation also wishes to formally appoint the Retirement
Committee as “plan administrator” (as defined under the Employee Retirement
Income Security Act of 1974, “ERISA”) under the Savings Plan and Pension Account
Plan, and also to delegate the authority to such committee as well as the
administrative committee under the TFSA Plan to adopt future amendments to such
plans to ensure the continued qualification of the plans under Internal Revenue
Code (“IRC”) Section 401 (a), as applicable, and to comply with such other IRC,
ERISA or legal requirements as may apply, or to make such other non-substantive
or administrative changes as it deems appropriate, provided the amendments do
not materially increase the Corporation’s liabilities under such plan and meet
such other guidelines as may be adopted by the Board;

 

- 1 -



--------------------------------------------------------------------------------

AMENDMENT NUMBER SEVEN

TO THE

CHITTENDEN PENSION ACCOUNT PLAN

Amended and Restated Effective January 1,1997

(Including Amendments through January 2000)

WHEREAS, Chittenden Corporation (the “Principal Employer”) established the
Pension Account Plan (the “Plan”); and

WHEREAS, Section 14.1 of the Plan permits the Principal Employer to amend the
Plan by means of a resolution of the Board of Directors (the “Board”); and

WHEREAS, the Board has authorized the amendment of the Plan to provide cost of
living adjustments to members of the Plan who retired prior to 2004 and are
currently receiving annuity payments;

NOW, THEREFORE, the Plan is amended as follows, effective as of September 1,
2004:

 

1. Article X (Payment of Retirement Benefits) is amended by adding the following
new Section 10 12 to the end thereof:

 

  “10.12 2004 Cost of Living Adjustment. The monthly retirement income payable
to a Member (or such Member’s surviving Spouse or Beneficiary, if applicable)
under the Plan:

 

  (a) whose Annuity Starting Date was prior to January 1, 2004,

 

1



--------------------------------------------------------------------------------

  (b) who retired from the Participating Employer and was entitled to normal,
early or postponed retirement income under Article IV, V or VI, respectively, or
whose surviving Spouse or other Beneficiary was entitled to a pre-retirement
death benefit under Section 9.2, and

 

  (c) whose retirement income was not paid as a single lump sum payment but is
currently being paid as of September 1, 2004 under one of the life annuity forms
of payment under the Plan

shall be increased by 7% if the Member’s Annuity Starting Date was prior to
January 1, 2000 or 3% if the Member’s Annuity Starting Date was on or after
January 1,2000 and prior to January 1,2004. The above increase shall be applied
beginning with the monthly retirement income payable as of September 1, 2004

Notwithstanding the foregoing, with respect to a retired Member described above
for whom an annuity was purchased from Manulife Insurance Company, the 3% or 7%
increase in the Member’s retirement income, as applicable, shall be paid to the
retired Member from the Plan in one annual payment at the beginning of each year
during which monthly annuity payments are due. However, for 2004, the increase
for the Member’s monthly retirement income for the period September 1, 2004
through December 31, 2004 shall be paid to the Member in September, 2004.”

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Principal Employer has caused this amendment to be
executed by its officer thereunto duly authorized and its corporate seal to be
hereunto affixed as of the 27th day of August, 2004.

 

CHITTENDEN CORPORATION By:   /s/ F. Sheldon Prentice

 

ATTEST: /s/ Eugenie J. Fortin (Corporate Seal)

 

3



--------------------------------------------------------------------------------

CHITTENDEN CORPORATION

BOARD OF DIRECTORS RESOLUTION

WHEREAS, Chittenden Corporation (the “Corporation”) heretofore adopted the
Chittenden Pension Account Plan (the “Chittenden Plan”); and

WHEREAS, the Corporation has acquired Granite State Bankshares, Inc (“Granite
Bank”) effective February 28, 2003; and

WHEREAS, as a result of such acquisition, the Corporation has become the
sponsoring employer of The Retirement Plan of Chittenden Corporation for Former
Granite Bankshares, Inc. Participants, as amended and restated as of January 1,
2004 (the “Granite Plan”, formerly named The Retirement Plan of Granite
Bankshares, Inc in RSI Retirement Trust); and

WHEREAS, Article 14 1 of the Chittenden Plan and Section 13.1 of the Granite
Plan permits the Corporation to amend the Plan by resolution of the Board of
Directors of the Corporation (the “Board”) from time to time; and

WHEREAS, the Corporation has previously authorized participation of former
Granite Bank employees who became employees of the Corporation in the Chittenden
Plan effective January 1, 2004; and

WHEREAS, as a result of an operational deficiency which was discovered under the
Granite Plan, the Corporation submitted a proposed amendment to the Internal
Revenue Service (“IRS”) to voluntarily correct such deficiency by extending
eligibility, retroactive to October 1, 1987, to hourly paid employees who
satisfied the Granite Plan’s one year eligibility service requirement; and

WHEREAS, the Corporation received a favorable compliance statement from the IRS
approving the proposed correction, subject to the adoption of the proposed
amendment described above;

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS, the Corporation now wishes to approve such amendment and to also merge
the Granite Plan into the Plan, effective September 30, 2004;

NOW, THEREFORE, the Board, at a meeting held on September 15, 2004, and at which
a quorum was present and acting throughout, hereby authorizes the Corporation to
take the following action:

 

  1. The Granite Plan shall be amended effective October 1, 1987 to permit
hourly employees of Granite Bank who satisfy the Granite Plan’s one year of
eligibility service requirement to participate in the Granite Plan.

 

  2. The Granite shall be merged into the Chittenden Plan effective
September 30, 2004.

 

  3. All accrued benefits and liabilities held under the Granite Plan which are
attributable to participants and beneficiaries under such plan, and legal
ownership of all assets held under the Granite Plan shall be transferred to the
Chittenden Plan as of September 30, 2004.

 

 

4.

As of September 30, 2004, each participant and beneficiary under the Granite
Plan shall be entitled to a benefit under the Chittenden Plan at least equal to
the accrued benefit he would have been entitled to under the Granite Plan
immediately prior1 to September 30, 2004, as if the Granite Plan had then
terminated, in accordance with Section 401(a)(12) of the Internal Revenue Code
(the “Code”).

 

  5. The Granite Plan accrued benefit as of September 30, 2004 shall be
determined for all active Participants in the Plan as of January 1, 2004 and
actuarially converted to an Opening Balance Credit under the Plan as of
September 30, 2004 based on the Employee’s attained age in years and completed
months as of September 30, 2004. This calculation will be performed using an
interest rate of 6.5% per annum and mortality assumption described in Section 1
2(b) of the Plan.

 

- 2 -



--------------------------------------------------------------------------------

  6. Except for participants described in the preceding paragraph, for any
terminated vested. participant, retiree, or beneficiary of the Granite Plan is
receiving or will be entitled to receive future benefit payments from the
Granite Plan as of September 30, 2004, any such benefit payments due after
October 1, 2004 will be paid from the Chittenden Plan. The final monthly benefit
payment due for the month of October 2004 shall be paid from the Granite Plan as
of September 30, 2004.

 

  7. Notwithstanding the foregoing, to the extent required by Code
Section 411(d)(6) and regulations thereunder, the benefits, rights and features
attributable to benefits transferred from the Granite Plan to the Chittenden
Plan shall be preserved and maintained under the Chittenden Plan.

 

  8. Unless specifically indicated otherwise, the terms of the Chittenden Plan
shall apply to all participants, former participants, and beneficiaries with
respect to their benefits that are transferred from the Granite Plan to the
Chittenden Plan.

 

  9. The Corporation or its duly authorized delegate is authorized to take
whatever action is necessary and appropriate to effect the terms of the Board
Resolution, including, but not limited to executing amendments to the Granite
Plan and the Chittenden Plan and making changes as may be necessary to such
amendments in order to maintain the qualified status of the Granite Plan and
Chittenden Plan.

IN WITNESS WHEREOF, the Board of Directors has caused this instrument to be
executed by its officer duly authorized and its corporate seal to be hereunto
affixed, as of the 15th day of September, 2004.

 

CHITTENDEN CORPORATION By:   /s/ F. Sheldon Prentice

 

ATTEST: /s/ Eugenie J. Fortin

 

- 3 -



--------------------------------------------------------------------------------

AMENDMENT NUMBER EIGHT

TO THE

CHITTENDEN PENSION ACCOUNT PLAN

As Amended and Restated Effective January 1, 1997

(Including Amendments through January 1, 2000)

WHEREAS, Chittenden Corporation (the “Principal Employer”) established the
Chittenden Pension Account Plan (the “Plan”); and

WHEREAS, Section 14.1 of the Plan permits the Principal Employer to amend the
Plan by means of a resolution of the Board of Directors (the “Board”); and

WHEREAS, the Board has previously approved an amendment of the Plan to permit
the participation of former employees of Granite State Bankshares, Inc effective
January 1, 2004; and

WHEREAS, the Board now desires to authorize the merger of the Retirement Plan of
Chittenden Corporation for Former Granite State Bankshares, Inc. Participants,
as amended and restated as of January 1, 2004, (the “Granite Plan”) into the
Plan effective September 30, 2004;

NOW, THEREFORE, the Plan shall be amended, as follows, effective September 30,
2004;

 

1. Section 3.2, “Opening Balance Credit”, shall be amended by adding the
following paragraph (d) to the end thereof:

 

  “(d)

Effective September 30, 2004, an Opening Balance Credit shall be determined for
each Participant who is an active Employee as of January 1, 2004, and for whom a
benefit was transferred from The Retirement Plan of Chittenden Corporation for
Former Granite State Bankshares, Inc. Participants (the “Granite Plan”) to this
Plan on or about September 30,



--------------------------------------------------------------------------------

 

2004 Such Opening Balance Credit as of September 30, 2004, shall be based on the
single sum Actuarial Equivalent of the Participant’s accrued benefit determined
as of September 30, 2004, under the terms of the Granite Plan, calculated on the
basis of the Participant’s age in years and completed months as of September 30,
2004. The single sum Actuarial Equivalent for the purpose of this paragraph
(d) is based on an interest rate of 6.5% and the mortality assumption described
in Section 1.2(b).”

 

2. Section 3.4, “Interest Credits”, shall be amended by adding the following
paragraph to the end thereof:

“Notwithstanding the foregoing, with respect to any former Granite Plan
participant for whom an Opening Balance Credit was made as of September 30, 2004
pursuant to Section 3.3(d), a partial year’s Interest Credit based on the
Member’s Opening Balance Credit shall be added to the Member’s Cash Balance
Account as of the last day of the Plan Year (or the Member’s Annuity Starting
Date, as applicable, if earlier) The interest rate used to determine the partial
year’s Interest Credit shall equal one-fourth of the interest rate described
above”

 

3. Section 4.3, “Minimum Benefit”, shall be amended by adding the following
paragraph to the end thereof

“Notwithstanding the foregoing, for any Member who participated in the Granite
Plan, the Accrued Benefit due any such member under this Plan shall not be less
than the Member’s accrued benefit determined under the provisions of the Granite
Plan as in effect on September 30, 2004.”



--------------------------------------------------------------------------------

4. Section 5.3, “Minimum Early Retirement Benefits,” shall be amended by adding
the following paragraph to the end thereof:

“Notwithstanding the foregoing, for any Member who participated in the Granite
Plan, the early retirement income payable as a life annuity under the Plan for
any such Member, shall not be less than his accrued benefit determined under the
provisions of the Granite Plan, as in effect on September 30, 2004, adjusted to
reflect early receipt of such benefits based on the early retirement reduction
factors specified in the Granite Plan as in effect on September 30, 2004”

 

5. Appendix A, “Service and Benefits for Employees of Acquired Companies”, shall
be amended by adding the following to the end thereof:

 

    

“EARLIES POSSIBLE SERVICE DATE

FORMER COMPANY

  

ELIGIBILITY

DATE

  

BENEFIT

SERVICE

Granite State Bankshares, Inc.

   See Section 2.3    See Section 2.4”

 

6 A new Appendix E shall be added as follows (see next page):



--------------------------------------------------------------------------------

“CHITTENDEN PENSION ACCOUNT PLAN

APPENDIX E - SPECIAL BENEFIT PROVISIONS FOR

CERTAIN EMPLOYEES WHO ARE ENTITLED TO BENEFITS UNDER

THE RETIREMENT PLAN OF CHITTENDEN CORPORATION FOR

FORMER GRANITE STATE BANKSHARES INC. PARTICIPANTS

Prior to January 1, 2004, employees of Granite State Bankshares, Inc.
(hereinafter referred to as “Granite Bank”) were eligible to participate in The
Retirement Plan of Chittenden Corporation for Former Granite State Bankshare,
Inc. Participants (hereinafter1 referred to as the “Granite Plan”, previously
named the Retirement Plan of Granite State Bankshares, Inc. in RSI Retirement
Trust). Effective September 30, 2004, the Granite Plan will be merged into this
plan The purpose of this Appendix is to document the aforementioned transaction
and to describe certain provisions relating specifically to the participation of
Granite Bank employees.

 

1. Effective Date and Transfer of Assets

Effective December 31, 2003, benefit accruals under the Granite Bank Plan
ceased. All benefits, assets, and liabilities attributable to former1 Granite
Bank employees, terminated vested employees, retirees and beneficiaries under
such plan shall be transferred to and shall be maintained under this Plan on (or
about) September 30, 2004 in accordance with the further provisions of this
Appendix E and the Plan.

 

2. Membership

Former employees of Granite Bank shall become a Member of this Plan in
accordance with the provisions of Article II, as amended.

 

3. Early Retirement Eligibility

For an Employee with respect to whom benefit accruals are transferred from the
Granite Plan to this Plan, such Employee shall be entitled to retire (but only
with respect to such benefit accruals transferred from the Granite Plan to this
Plan) on an early retirement date upon the earliest of:

 

  (a) the date on which his attained age and Eligibility Service equals or
exceeds 75; and

 

E-1



--------------------------------------------------------------------------------

  (b) for an Employee who was a participant of the First National Bank of
Peterborough Pension Plan as of December 31, 1998, the date on which such
Employee attains age 54.

 

4. Lump Sum Benefits Payable During 2004 and 2005

Actuarial equivalence for the purpose of determining the lump sum value of a
Member’s Accrued Benefit under the Plan for the period beginning October 1, 2004
and ending September 30, 2005 shall be calculated on the basis of the mortality
assumption described in Section 1.2(b) and the interest rate assumption in
(a) or (b) below, whichever produces the greatest amount:

 

  (a) the applicable interest rate promulgated by the IRS under Code
Section 417(e)(3) as in effect for August 2004; and

 

  (b) the applicable interest rate described in Section 1.2(b) in effect as of
the date the lump sum payment is made

 

5. Payment of Retirement Benefits

 

  (a) Subject to Section 3 2(d), for a former participant or beneficiary of the
Granite Plan who was receiving or was entitled to receive future benefits from
the Granite Plan as of September 30, 2004, any such benefits due after
October 1, 2004, will be paid from this Plan. The final monthly benefit payment
from the Granite Plan shall be the payment due for the month of October 2004,
which shall be paid from the Granite Plan as of September 30, 2004.

 

  (b)

Subject to the provisions of Article X, a Member who was a participant of the
Granite Plan as of September 30, 2004, and entitled to a benefit thereunder, may
elect, in accordance with the applicable provisions of Article X to have his
benefit under the Plan payable as a life annuity but guaranteed for a period of
60 or 180 months. Should the member die

 

E-2



--------------------------------------------------------------------------------

 

before the minimum number of payments is made, the balance of such monthly
retirement payments shall be paid to his Beneficiary either by continuing the
same monthly payments or by commuting to a single lump sum, as elected by the
Beneficiary. If the designated Beneficiary should die before the guaranteed
total of monthly payments are made, any remaining payments shall commuted to an
Actuarial Equivalent lump sum and paid to the Beneficiary’s estate.

This form of payment shall only be available with respect to the portion of a
Member’s benefit that accrued under the Granite Plan as of September 30, 2004.

 

6. Miscellaneous

 

  (a) To the extent required by Code Section 411(d)(6) and regulations
thereunder, the benefits, rights, and features attributable to benefits
transferred from the Granite Plan to this Plan shall be preserved hereunder in
accordance with the provisions of this Appendix and the provisions of this Plan.

 

  (b) Unless specifically indicated otherwise, the terms of this Plan shall
apply to all employees, terminated vested employees, retirees, and beneficiaries
with respect to whom benefits were transferred from the Granite Plan to this
Plan on or about September 30, 2004.

 

E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Principal Employer has caused this amendment to be
executed this 15th day of September, 2004.

 

CHITTENDEN CORPORATION By:   /s/ F. Sheldon Prentice

 

ATTEST: /s/ Eugenie J. Fortin (Corporate Seal)

 

57



--------------------------------------------------------------------------------

CHITTENDEN CORPORATION

BOARD OF DIRECTORS RESOLUTION

WHEREAS, Chittenden Corporation (the “Corporation”) heretofore adopted the
Chittenden Pension Account Plan (the “Pension Plan”) and the Chittenden
Incentive Savings and Profit Sharing Plan (the “Savings Plan”); and

WHEREAS, Article 14.1 of the Pension Plan and Section 13.2 of the Savings Plan
permit the Corporation to amend the plans by resolution of the Board of
Directors of the Corporation (the “Board”) from time to time; and

WHEREAS, the Corporation has reviewed its retirement program objectives and
possible design alternatives intended to achieve such objectives; and

WHEREAS, as a result of such review, the Corporation now wishes to freeze the
Pension Plan effective December 31, 2005 and replace future benefit accruals
under such plan with additional core contributions under the Savings Plan
effective January 1, 2006 and to provide for certain transition contributions to
Pension Plan participants who have at least 5 years of benefit service as of
such date;

NOW, THEREFORE, the Board, at a meeting held on May 18, 2005 and at which a
quorum was present and acting throughout, hereby authorizes the Corporation to
take the following action:

 

  1. The Pension Plan shall be amended effective December 31, 2005 to freeze
participation to those who are actively participating in such plan as of
December 31, 2005 and to discontinue all future Annual Pay Credits for Plan Year
2006 and thereafter. A Pension Plan Member’s Cash Balance Account shall continue
to be credited with Interest Credits as provided therein, and all other Pension
Plan provisions shall continue to apply with respect to a Member’s Accrued
Benefit thereunder.

 

  2. The Savings Plan shall be amended and restated effective January 1, 2006 to
reflect the changes substantially in the form presented and as summarized on
Exhibit 1 as attached hereto and presented to the Board.

 

- 1 -



--------------------------------------------------------------------------------

  3. The Corporation or its duly authorized delegate is authorized to take
whatever action is necessary and appropriate to effect the terms of the Board
Resolution, including, but not limited to executing an amendment and/or
restatement to the Pension Plan and Savings Plan, submitting an Application for
determination of qualified status for the Savings Plan, making changes as may be
necessary to such amendments or restatements in order to maintain the qualified
status of such plan, and communicating the retirement program changes to
affected participants as appropriate and in accordance with applicable legal
requirements.

IN WITNESS WHEREOF, the Board of Directors has caused this instrument to be
executed by its officer duly authorized and its corporate seal to be hereunto
affixed, as of the 20th day of May, 2005.

 

CHITTENDEN CORPORATION By:   /s/ F. Sheldon Prentice

 

ATTEST: /s/ Mary E. Stanley (Corporate Seal)

 

- 2 -



--------------------------------------------------------------------------------

NOW, THEREFORE, the Board, at a meeting held on October 19, 2005 and at which a
quorum was present and acting throughout, hereby authorizes the Corporation to
take the following action:

 

  1. The Savings Plan restatement, a draft of which is available to the Board
and which reflects the changes previously adopted, shall be further amended
effective January 1, 2006 to add an Employee Stock Ownership Plan (“ESOP”)
feature which meets the applicable IRC requirements to qualify as an ESOP under
IRC Section 4975(e)(7). The ESOP portion of the Savings Plan shall consist of
the portion of each participant’s vested account which is invested in shares of
Corporation stock. It is intended that dividends paid in respect of shares of
Corporation stock held by the ESOP shall be deductible by the Corporation
pursuant to IRC Section 404(k). Accordingly, a participant shall be permitted to
elect to receive the dividend in cash or reinvest the dividend into shares of
Corporation stock under the Savings Plan as prescribed under IRC Section 404(k).

 

  2. The Savings Plan and Pension Account Plan shall be amended to designate the
Retirement Committee of the Corporation as “plan administrator” (as defined
under ERISA). Furthermore, the plan administrator under such plans as well as
the administrative committee under the TFSA Plan shall be hereby delegated with
the authority to adopt future amendments to such plan to ensure the continued
qualification of the plans under Internal Revenue Code (“IRC”) Section 401(a),
as applicable, and to comply with such other IRC, ERISA or legal requirements as
may apply, or to make such other non-substantive or administrative changes as it
deems appropriate, provided the amendment does not materially increase the
Corporation’s liabilities under such plan and meets such other guidelines as may
be adopted by the Board.

 

  3. The Corporation or its duly authorized delegate is authorized to take
whatever action is necessary and appropriate to effect the terms of the Board
Resolution, including, but not limited to executing the Savings Plan restatement
and the amendments to the TFSA Plan and other employee benefit plans, as
necessary, and making such changes to said restatement or amendments as deemed
necessary and appropriate to reflect the foregoing.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Board of Directors has caused this instrument to be
executed by its officer duly authorized and its corporate seal to be hereunto
affixed, as of the 19th day of October 2005.

 

CHITTENDEN CORPORATION By:   /s/ F. Sheldon Prentice  

 

ATTEST: /s/ Eugenie J. Fortin (Corporate Seal)

 

- 3 -



--------------------------------------------------------------------------------

CHITTENDEN CORPORATION

RETIREMENT COMMITTEE RESOLUTION

WHEREAS, Chittenden Corporation (the “Corporation”) heretofore adopted the
Chittenden Pension Account Plan (the “Plan”); and

WHEREAS, Section 14.1 of the Plan permits the Plan Administrator to adopt
amendments to the Plan in certain circumstances including amendments to ensure
the continued qualification of the Plan under Code Section 401(a); and

WHEREAS, the Corporation has previously appointed the Retirement Committee as
Plan Administrator under the Plan; and

WHEREAS, the Retirement Committee or the Corporation desires to amend the Plan
to comply with the with the new automatic rollover rules pursuant to the
requirements of Internal Revenue Code Section 401(a)(31)(B) effective March 28,
2005.

NOW, THEREFORE, the Retirement Committee, by unanimous consent, hereby adopts
the following amendment to the Plan:

 

  1. Pursuant to Code Section 401(a)(31)(B), the Plan shall be amended effective
March 28, 2005 to provide for an automatic rollover to an IRA for a Member (or
surviving Spouse) who (a) has an eligible rollover distribution of greater than
$1,000 but not more than $5,000 and (b) does not make an election to directly
rollover the distribution or to receive the distribution directly within the
time period prescribed under the Plan.

 

  2. The Corporation or its duly authorized delegate is authorized to take
whatever action is necessary and appropriate to effect the terms of the
Resolution, including executing the amendment to the Plan as necessary and
appropriate to reflect the foregoing.

 

- 1 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Retirement Committee has caused this instrument to be
executed by its officer duly authorized and its corporate seal to be hereunto
affixed, as of the 22nd day of December, 2005.

 

CHITTENDEN CORPORATION By:   /s/ Sarah P. Merritt By:   /s/ Debra S. Dayman

 

- 2 -



--------------------------------------------------------------------------------

AMENDMENT NUMBER NINE

TO THE

CHITTENDEN PENSION ACCOUNT PLAN

Amended and Restated Effective January 1, 1997

(Including Amendments through January 2000)

WHEREAS, Chittenden Corporation (the “Principal Employer”) established the
Pension Account Plan (the “Plan”); and

WHEREAS, Section 14.1 of the Plan permits the Principal Employer to amend the
Plan by means of a resolution of the Board of Directors (the “Board”); and

WHEREAS, the Board has adopted changes to its retirement program which included
freezing the Plan effective December 31, 2005; and

WHEREAS, the Board has also formally appointed the Retirement Committee as “plan
administrator” under the Plan which, pursuant to the terms of the Plan, has the
authority to adopt amendments to the Plan in limited circumstances, as described
therein, including amendments necessary to ensure the continued qualification of
the Plan under Internal Revenue Code (“IRC”) Section 401(a); and

WHEREAS, the Retirement Committee has approved an amendment to the Plan to
comply with the new automatic rollover rules pursuant to the requirements of
Internal Revenue Code Section 401(a)(31)(B).

NOW, THEREFORE, the Plan shall be amended as follows:

 

  1. The “Preamble” to the Plan shall be amended by adding the following
paragraph to the end thereof:

“Effective December 31, 2005, the Plan is hereby amended to freeze participation
to those who are actively Members as of December 31, 2005 and to discontinue all
future Annual Pay Credits beginning with Plan Year 2006 and all Plan Years
thereafter. However, all other Plan provisions shall continue to apply

 

1



--------------------------------------------------------------------------------

with respect to a Member’s Accrued Benefit. Accordingly, the Member’s Cash
Balance Account shall continue to be credited with Interest Credits as provided
in Section 3.4, and the Member shall continue to earn Eligibility Service as
provided in Section 2.3.”

 

  2. Section 1.31 (Plan Administrator) is amended effective October 19, 2005 by
replacing “Principal Employer” with “Retirement Committee.”

 

  3. Section 2.1 (Membership) shall be amended effective December 31, 2005 by
adding the following paragraph (i) to the end thereof:

“(i) Notwithstanding any other provision of the Plan to the contrary, no
Employee, who is not already an active Member as of December 31, 2005, shall be
eligible to participate in the Plan.”

 

  4. Section 3.3 (Annual Pay Credits) shall be amended effective December 31,
2005, by adding the following subsection (d) to the end thereof:

“(d) Notwithstanding any Plan provision to the contrary, effective with the Plan
Year beginning January 1, 2006, there shall be no further Annual Pay Credits
made to any Member’s Cash Balance Account.”

 

  5. Article VIII (Reemployment) is amended by adding the following new
Section 8.4 to the end thereof:

“8.4 Reemployment After December 31, 2005. Notwithstanding Sections, 8.1, 8.2
and 8.3, no Employee who is reemployed by an Employer after December 31, 2005,
whether before or after an Annuity Starting Date, shall accrue additional
benefits with respect to such period of reemployment. Accordingly, no Opening
Balance Credit or Cash Balance Account shall be established for such Employee
upon reemployment, and no future Annual Pay Credits shall be made on behalf of
such Employee.”

 

2



--------------------------------------------------------------------------------

  6. Section 10.9 (Direct Rollovers from the Plan) shall be amended by adding
the following paragraph to the end thereof:

“Pursuant to Code Section 401(a)(31)(B), in the event of a mandatory cashout
distribution under Section 10.9(b) which is an eligible rollover distribution in
an amount greater than $1,000 but not greater than $5,000, if the Member (or
surviving Spouse) does not elect to have such distribution paid directly to an
eligible retirement plan specified by the Member (or surviving Spouse, if
applicable) in a direct rollover or to receive the distribution directly in
accordance with this Section, then the Plan Administrator will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Plan Administrator in accordance with Department of Labor Regulation
Section 2550.404a-2.”

 

  7. Article XI (Administration of the Plan) is amended by replacing “Principal
Employer” with “Plan Administrator” in each place such term appears in such
Article, except for the second sentence of the second paragraph of Section 11.1.

IN WITNESS WHEREOF, the Principal Employer has caused this amendment to be
executed by its officer thereunto duly authorized and its corporate seal to be
hereunto affixed as of the 23rd day of December 2005.

 

CHITTENDEN CORPORATION By:   /s/ F. Sheldon Prentice   S.V.P., General Counsel &
Secretary

 

3